Citation Nr: 1712326	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for intermittent atrial arrhythmia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2002 and completed several periods of active duty for training.  

This issue was last before the Board of Veterans' Appeals (Board) in August 2015 on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing was held in April 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's August 2015 Remand directed the AOJ to "[o]btain any newly generated VA treatment records."  The Board's directive noted that the most recent records within the file were from the VA Medical Center in Roseburg, Oregon, and were dated November 2013.  On remand, the AOJ obtained VA treatment records from February 2015 to October 2015.  The February 2015 treatment records note that the Veteran "had some blood work done last July and never got the results" and that the "lab [was] completed in july 2014."  Although the record reflects that the Veteran received VA treatment between November 2013 and February 2015, the AOJ did not obtain such records, including records related to his July 2014 treatment.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand to secure any outstanding VA treatment records since November 2013 is necessary to ensure compliance with the August 2015 Remand.

If any of the additional VA treatment records secured show treatment pertinent to the Veteran's claim of service connection for intermittent atrial arrhythmia, then the record should be returned to the VA clinician who provided the October 2015 and March 2016 VA addendum opinions to provide an opinion that reflects consideration of the entire record, including the newly secured VA treatment records.
 
Finally, the Board notes that a March 31, 2016, VA addendum opinion was added to the record after the most recent Supplemental Statement of the Case was issued on March 29, 2016.  The AOJ should ensure that all of the development directed above has been completed before it issues an SSOC.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records generated since November 2013, to specifically include treatment records from the VA Medical Center in Roseburg, Oregon, from November 2013 through February 2015 and since October 2015.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2. If, and only if, any records obtained on remand show treatment pertinent to the Veteran's claim of service connection for intermittent atrial arrhythmia, the entire record should be returned to the VA clinician who provided the October 2015 and March 2016 VA opinions to review the newly obtained records and provide an addendum opinion as to whether the newly obtained records change either his October 2015 and/or March 2016 opinion.  The clinician must review the entire record, to specifically include the newly obtained records, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current atrial arrhythmia was aggravated beyond its natural progression by/during any of his documented periods of training or his active duty service.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




